                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                     MEMORANDUM

Honorable William B. Shubb                     RE: Neal Edward Peterson Jr.
Senior United States District Judge                Docket Number: 0972 2:06CR00451-1
Sacramento, California                             REQUEST FOR DISCLOSURE OF
                                                   RECORDS
Your Honor:

Neal Edward Peterson Jr. was sentenced in our district on February 18, 2009, to 216 months
imprisonment on two counts of Armed Bank Robbery, Aiding and Abetting and one count of
Use of a Firearm, Aiding and Abetting.


On May 19, 2021, Assistant United States Attorney, Annalise Peters, with the Northern District
of Georgia, contacted our office requesting a copy of Mr. Peterson’s presentence report (PSR)
from our district dated January 16, 2009. Ms. Peters would also like for Mr. Peterson’s attorney
of record, Rebecca Shepard, with the Federal Defender’s office in the Northern District of
Georgia to also be allowed to have a copy.


Mr. Peterson was indicted in the Northern District of Georgia on April 6, 2021, on one count of
Assault on a Correctional Officer (Dkt. No. 1:21-CR-00126-MHC-LTW). The parties would
like to obtain the prior PSR in order to review his prior criminal conduct.


With the Courts permission, the undersigned will disclose Mr. Peterson’s Presentence
Investigation Report dated January 16, 2009, to the parties forthwith.




                                                 1
                                                                                              REV. 01/2021
                                                                               CAE___MEMO__COURT (W ORDER)
RE:     Neal Edward Peterson Jr
        Docket Number: 0972 2:06CR00451-1
        REQUEST FOR DISCLOSURE OF RECORDS



                                Respectfully submitted,




                                    Lynda M. Moore
                         Supervising United States Probation Officer

      Dated:        May 20, 2021
                    Sacramento, California




                                 ORDER OF THE COURT

THE COURT ORDERS:

               ☒   Approved

Dated: May 21, 2021




                                                 2
                                                                                      REV. 01/2021
                                                                       CAE___MEMO__COURT (W ORDER)
